Name: Council Directive 81/389/EEC of 12 May 1981 establishing measures necessary for the implementation of Directive 77/489/EEC on the protection of animals during international transport
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-06-06

 Avis juridique important|31981L0389Council Directive 81/389/EEC of 12 May 1981 establishing measures necessary for the implementation of Directive 77/489/EEC on the protection of animals during international transport Official Journal L 150 , 06/06/1981 P. 0001 - 0005 Spanish special edition: Chapter 03 Volume 22 P. 0020 Portuguese special edition Chapter 03 Volume 22 P. 0020 +++++( 1 ) OJ NO L 200 , 8 . 8 . 1977 , P . 10 . ( 2 ) OJ NO C 41 , 14 . 2 . 1979 , P . 4 . ( 3 ) OJ NO C 140 , 5 . 6 . 1979 , P . 131 . ( 4 ) OJ NO C 171 , 9 . 7 . 1979 , P . 20 . ( 5 ) OJ NO L 255 , 18 . 10 . 1968 , P . 23 . COUNCIL DIRECTIVE OF 12 MAY 1981 ESTABLISHING MEASURES NECESSARY FOR THE IMPLEMENTATION OF DIRECTIVE 77/489/EEC ON THE PROTECTION OF ANIMALS DURING INTERNATIONAL TRANSPORT ( 81/389/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 77/489/EEC OF 18 JULY 1977 ON THE PROTECTION OF ANIMALS DURING INTERNATIONAL TRANSPORT ( 1 ) , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 2 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 3 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 4 ) , WHEREAS ARTICLE 7 OF DIRECTIVE 77/489/EEC PROVIDES FOR THE ADOPTION BY THE COUNCIL OF THE PROVISIONS NECESSARY FOR THE IMPLEMENTATION OF THAT DIRECTIVE ; WHEREAS THE ISSUE OF AN INTERNATIONAL TRANSPORT CERTIFICATE IN RESPECT OF DOMESTIC ANIMALS OF THE BOVINE , OVINE , CAPRINE AND PORCINE SPECIES AND DOMESTIC SOLIPEDS , AS REFERRED TO IN ARTICLE 3 ( 2 ) OF DIRECTIVE 77/489/EEC , PROVIDES THE BEST MEANS OF ENSURING THAT THE REQUIREMENTS OF THE SAID DIRECTIVE ARE COMPLIED WITH ; WHEREAS TO THAT END THE CERTIFICATE MUST , IN PARTICULAR , ACCOMPANY THE ANIMALS TO THEIR FINAL DESTINATION AND CONTAIN AT EVERY STAGE DETAILS OF THE CONDITIONS UNDER WHICH THE ANIMALS ARE BEING TRANSPORTED ; WHEREAS IMPLEMENTATION OF DIRECTIVE 77/489/EEC WILL NOT HAVE ALL THE DESIRED EFFECTS AS LONG AS DISPARITIES EXIST BETWEEN THE MEMBER STATES WITH REGARD TO THE APPLICATION OF CERTAIN PROVISIONS ON THE PROTECTION OF ANIMALS DURING INTERNATIONAL TRANSPORT ; WHEREAS IT IS THEREFORE NECESSARY TO ADOPT COMMUNITY PROVISIONS IN THIS FIELD ; WHEREAS IT IS NECESSARY TO PROVIDE FOR RECOURSE TO THE PROCEDURE REFERRED TO IN ARTICLE 7 OF DIRECTIVE 77/489/EEC FOR THE PURPOSE OF AUTHORIZING CERTAIN MEMBER STATES AT THEIR REQUEST NOT TO APPLY POINT 1 OF CHAPTER I OF THE ANNEX TO THE SAID DIRECTIVE ; WHEREAS SUCH EXEMPTION MUST , HOWEVER , BE SUBJECT TO GUARANTEES RELATING TO TRANSPORT , BY REQUIRING , WHERE NECESSARY , A SPECIAL CERTIFICATE TO BE ISSUED ; WHEREAS THE ADVISABILITY OF GRANTING THIS EXEMPTION AND THE CONDITIONS ON WHICH IT IS GRANTED MUST BE DETERMINED BY A COMMUNITY PROCEDURE , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . MEMBER STATES SHALL AUTHORIZE THE INTERNATIONAL TRANSPORT OF THE ANIMALS REFERRED TO IN CHAPTER I OF THE ANNEX TO DIRECTIVE 77/489/EEC BY LAND , WATER OR AIR ONLY IF SUCH ANIMALS ARE ACCOMPANIED THROUGHOUT THEIR JOURNEY BY A CERTIFICATE WHICH CONFORMS TO THE SPECIMEN IN THE ANNEX TO THIS DIRECTIVE . HOWEVER , IN THE CASE OF ANIMALS , TRADE IN WHICH IS GOVERNED BY COMMUNITY DIRECTIVES , THE CONSIGNING MEMBER STATE MAY PRESCRIBE THAT , INSTEAD OF THE SAID CERTIFICATE , THE APPROPRIATE PARTICULARS INCLUDED IN THE ANNEX TO THIS DIRECTIVE , TO THE EXTENT THAT THEY DO NOT APPEAR ON ONE OF THE HEALTH CERTIFICATES PROVIDED FOR IN THE ANNEX TO DIRECTIVE 64/432/EEC AND IN ARTICLE 11 ( 2 ) OF DIRECTIVE 72/462/EEC , BE ADDED TO ONE OF THE SAID CERTIFICATES OR THAT THE SAID CERTIFICATE BE SUPPLEMENTED ACCORDINGLY . 2 . MEMBER STATES SHALL ENSURE THAT : ( A ) THE CERTIFICATE CONFORMING TO THE SPECIMEN IN THE ANNEX AND THE PARTICULARS ARE DRAFTED IN THE OFFICIAL LANGUAGE OR IN AT LEAST ONE OF THE OFFICIAL LANGUAGES OF THE CONSIGNING COUNTRY , THE COUNTRY OF DESTINATION AND , IF APPROPRIATE , THE COUNTRY OF TRANSIT ; ( B ) THE CERTIFICATE CONSISTS OF A SINGLE SHEET OF PAPER . 3 . IF , AS A RESULT OF A DELAY , THE PARTICULARS SUPPLEMENTING THE HEALTH CERTIFICATE ARE NO LONGER VALID , AND MUST CONSEQUENTLY BE REVALIDATED BEFORE DEPARTURE , THE HEALTH CERTIFICATE MUST BE SUPPLEMENTED BY A DULY COMPLETED CERTIFICATE CONFORMING TO THE SPECIMEN IN THE ANNEX . ARTICLE 2 1 . THE MEMBER STATES OF TRANSIT AND OF DESTINATION SHALL ENSURE THAT AT THE TIME WHEN THE ANIMALS ARE BROUGHT INTO THEIR TERRITORIES : - OFFICIALS OF THE COMPETENT AUTHORITY SHALL ASCERTAIN THAT THE ANIMALS ARE ACCOMPANIED BY ONE OF THE CERTIFICATES PROVIDED FOR IN ARTICLE 1 AND THAT THE CONDITIONS LAID DOWN IN DIRECTIVE 77/489/EEC ARE ACTUALLY MET , - OFFICIALS OF THE COMPETENT AUTHORITY SHALL INDICATE ON SUCH CERTIFICATE , WHERE APPROPRIATE , THAT , IN THEIR JUDGEMENT , THE ANIMALS ARE NOT BEING TRANSPORTED IN ACCORDANCE WITH DIRECTIVE 77/489/EEC . 2 . IF , PURSUANT TO THE SECOND INDENT OF PARAGRAPH 1 , COMMENTS HAVE BEEN ENTERED ON THE CERTIFICATE , THE COMPETENT AUTHORITY OF THE MEMBER STATE WHERE THE JOURNEY ENDS SHALL SEND SUCH CERTIFICATE TO THE COMPETENT AUTHORITY OF THE COUNTRY OF DISPATCH . ARTICLE 3 1 . WHERE A MEMBER STATE FINDS IN THE CONDITIONS UNDER WHICH THE TRANSPORT IS BEING EFFECTED ONE OR MORE IRREGULARITIES WHICH JEOPARDIZE THE WELFARE OF THE ANIMALS , THE COMPETENT AUTHORITY OF THAT STATE SHALL FORTHWITH PRESCRIBE THE MEASURES REQUIRED TO REMEDY THE SITUATION . IF THE PERSON RESPONSIBLE FOR TRANSPORT FAILS TO COMPLY WITH THE INSTRUCTIONS OF THE COMPETENT AUTHORITY , THE LATTER SHALL IMMEDIATELY HAVE THE MEASURES IN QUESTION CARRIED OUT AND SHALL RECOVER THE COSTS INCURRED BY SUCH MEASURES IN THE APPROPRIATE MANNER . 2 . IN THE EVENT OF REPEATED IRREGULARITIES IN APPLYING DIRECTIVE 77/489/EEC , APPROPRIATE MEASURES MAY BE DECIDED UPON UNDER THE PROCEDURE LAID DOWN IN ARTICLE 7 OF THIS DIRECTIVE . ARTICLE 4 BY WAY OF DEROGATION FROM ARTICLES 1 AND 2 , MEMBER STATES MAY , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 7 , BE AUTHORIZED NOT TO APPLY POINTS 1 ( A ) , ( B ) AND ( C ) OF CHAPTER I OF THE ANNEX TO DIRECTIVE 77/489/EEC TO CERTAIN CATEGORIES OF ANIMALS IF IT HAS BEEN PROVED THAT COMPLIANCE WITH THE SAID POINTS 1 ( A ) , ( B ) AND ( C ) IS NOT NECESSARY . ARTICLE 5 PURSUANT TO THE PROCEDURE UNDER ARTICLE 7 , CONDITIONS MAY BE DETERMINED WHEREBY ANIMALS MAY BE ACCOMPANIED , DURING TRANSPORT , INSTEAD OF THE CERTIFICATE PROVIDED FOR IN THE ANNEX , BY A DOCUMENT WHICH : - ENABLES THE ANIMALS TO BE CLEARLY IDENTIFIED , - IS DRAFTED IN THE OFFICIAL LANGUAGE OR IN AT LEAST ONE OF THE OFFICIAL LANGUAGES OF THE CONSIGNING COUNTRY , THE COUNTRY OF DESTINATION AND , IF APPROPRIATE , THE COUNTRY OF TRANSIT , - CONSISTS OF A SINGLE SHEET OF PAPER , - IS VALID UNTIL INTERNATIONAL TRANSPORT HAS BEEN COMPLETED , - SPECIFIES THE GROUNDS FOR THE EXEMPTION . ARTICLE 6 ADDITIONAL RULES OF APPLICATION AIMED AT BRINGING ABOUT UNIFORM IMPLEMENTATION OF DIRECTIVE 77/489/EEC MAY BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 7 OF THIS DIRECTIVE . TO THIS END , PARTICULAR ACCOUNT WILL BE TAKEN OF : - THE BIOLOGICAL , PHYSIOLOGICAL AND ETHOLOGICAL REQUIREMENTS OF THE ANIMALS BEFORE , DURING AND AFTER TRANSPORT , - THE NATURE OF THE MEANS OF TRANSPORT AND THE METHOD OF LOADING AND UNLOADING , - THE CARE OF THE ANIMALS . ARTICLE 7 1 . WHERE THE PROCEDURE LAID DOWN IN THIS ARTICLE IS TO BE FOLLOWED , MATTERS SHALL BE REFERRED TO THE STANDING VETERINARY COMMITTEE SET UP BY DECISION 68/361/EEC ( 5 ) ( HEREINAFTER REFERRED TO AS " THE COMMITTEE " ) BY ITS CHAIRMAN , EITHER ON HIS OWN INITIATIVE OR AT THE REQUEST OF A MEMBER STATE . 2 . WITHIN THE COMMITTEE THE VOTES OF THE MEMBER STATES SHALL BE WEIGHTED AS LAID DOWN IN ARTICLE 148 ( 2 ) OF THE TREATY . THE CHAIRMAN SHALL NOT VOTE . 3 . THE COMMISSION REPRESENTATIVE SHALL SUBMIT A DRAFT OF THE MEASURES TO BE ADOPTED . THE COMMITTEE SHALL DELIVER ITS OPINION ON THESE MEASURES WITHIN A TIME LIMIT WHICH THE CHAIRMAN MAY SET IN THE LIGHT OF THE URGENCY OF THE QUESTIONS UNDER EXAMINATION . OPINIONS SHALL REQUIRE A MAJORITY OF 45 VOTES . 4 . THE COMMISSION SHALL ADOPT THE MEASURES AND SHALL IMPLEMENT THEM IMMEDIATELY WHERE THEY ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE . WHERE THE MEASURES ENVISAGED ARE NOT IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE , OR IF NO OPINION IS DELIVERED , THE COMMISSION SHALL WITHOUT DELAY SUBMIT TO THE COUNCIL A PROPOSAL ON THE MEASURES TO BE TAKEN . THE COUNCIL SHALL ADOPT THE MEASURES BY A QUALIFIED MAJORITY . IF THE COUNCIL HAS NOT ADOPTED ANY MEASURES WITHIN THREE MONTHS OF THE DATE ON WHICH THE MATTER WAS REFERRED TO IT , THE COMMISSION SHALL ADOPT THE PROPOSED MEASURES AND SHALL IMPLEMENT THEM IMMEDIATELY , UNLESS THE COUNCIL HAS BY A SIMPLE MAJORITY DECLARED ITSELF OPPOSED TO THEM . ARTICLE 8 MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE NOT LATER THAN 15 MONTHS AFTER ITS NOTIFICATION . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 9 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 12 MAY 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS ANNEX CERTIFICATE NUMBER INTERNATIONAL ANIMAL TRANSPORT CERTIFICATE ( 1 ) COMPETENT AUTHORITY ( IN BLOCK CAPITALS ) TRANSPORT OF ANIMALS REFERRED TO IN CHAPTER I OF THE ANNEX TO DIRECTIVE 77/489/EEC A . CERTIFICATE OF FITNESS FOR INTERNATIONAL TRANSPORT COUNTRY OF DISPATCH ( 2 ) NAME AND ADDRESS OF CONSIGNOR ( 2 ) COUNTRY OF DESTINATION ( 2 ) I . NUMBER OF ANIMALS ( 2 ) II . DESCRIPTION OF ANIMALS ( 2 ) III . PLACE OF FINAL DESTINATION OF ANIMALS AND NAME AND ADDRESS OF CONSIGNEE ( 2 ) IV . I , THE UNDERSIGNED , CERTIFY THAT I HAVE INSPECTED THE ANIMALS DESCRIBED ABOVE AND THAT IN MY OPINION THEY ARE FIT FOR THE INTENDED INTERNATIONAL TRANSPORT . STAMP DATE LOCAL TIME SIGNED ( OFFICIAL VETERINARY SURGEON ) THIS CERTIFICATE WILL NO LONGER BE VALID IF THE ANIMALS TO WHICH IT REFERS HAVE NOT BEEN LOADED WITH A VIEW TO DEPARTURE WITHIN 24 HOURS OF THE TIME OF SIGNATURE . B . LOADING ATTESTATION I , THE UNDERSIGNED , CERTIFY THAT THE ANIMALS DESCRIBED ABOVE WERE LOADED ON TO ( 3 ) UNDER CONDITIONS APPROVED BY AN OFFICIAL VETERINARY SURGEON AT ( PLACE OF LOADING ) ON ( DATE ) AT ( LOCAL TIME ) ( 4 ) . STAMP SIGNED ( OFFICIAL VETERINARY SURGEON OR REPRESENTATIVE OF THE COMPETENT AUTHORITY ) ( 5 ) C . OBSERVATIONS ( 6 ) I . THE ANIMALS DESCRIBED ABOVE ARE NOT BEING TRANSPORTED IN ACCORDANCE WITH ( 7 ) AND THE FOLLOWING MEASURES HAVE BEEN TAKEN SIGNED ( AUTHORIZED OFFICIAL OF THE COMPETENT AUTHORITY ) ( 6 ) II . I , THE UNDERSIGNED , DECLARE THAT THE ANIMALS DESCRIBED ABOVE WERE FED AND WATERED AT AND LEFT THESE PREMISES ON ( DATE ) AT ( LOCAL TIME ) . SIGNED ( PERSON IN CHARGE OF THE PREMISES ) ( 8 ) AFTER TRANSPORT , IF COMMENTS HAVE BEEN MADE UNDER C.I , THIS CERTIFICATE , DULY COMPLETED , MUST BE SUBMITTED TO THE COMPETENT AUTHORITY WITHIN THREE DAYS BY THE OWNER OF THE PLACE OF DESTINATION OR HIS AUTHORIZED AGENT . NOTES ( 1 ) A CERTIFICATE MUST BE ISSUED IN RESPECT OF EACH CONSIGNMENT OF ANIMALS TRANSPORTED IN ONE AND THE SAME RAILWAY WAGON , LORRY , CONTAINER , AIRCRAFT OR SHIP FROM ONE AND THE SAME HOLDING TO ONE AND THE SAME CONSIGNEE . WHEN SUCH A CONSIGNMENT IS SPLIT UP , A COPY OF THIS CERTIFICATE , TO WHICH , IF NECESSARY , ADDITIONS HAVE BEEN MADE ON THE DATE THE CONSIGNMENT WAS SPLIT UP , MUST ACCOMPANY EACH GROUP - WITH ANY ADDITIONS NECESSARY - TO THE ANIMALS' FINAL DESTINATION . ( 2 ) DETAILS TO BE GIVEN ONLY IF THE ANIMALS ARE NOT BEING TRANSPORTED UNDER AN EEC HEALTH CERTIFICATE . THE DESCRIPTION SHOULD INCLUDE THE BREED AND SEX OF THE ANIMALS , STATING E . G . EWE , RAM , LAMB OR THE EQUIVALENT DESCRIPTION FOR THE SPECIES . ( 3 ) STATE THE MEANS OF TRANSPORT AND GIVE THE FLIGHT NUMBER FOR AIRCRAFT , THE NAME FOR SHIPS AND THE REGISTRATION NUMBER FOR RAILWAY WAGONS OR MOTOR VEHICLES . FOR TRAILERS WHICH CAN BE DETACHED FROM THE TRACTOR UNIT , THE CONTAINER NUMBER SHOULD BE GIVEN . ( 4 ) STATE THE TIME WHEN THE FIRST ANIMAL WAS LOADED . ( 5 ) IF IT IS PROVIDED THAT LOADING MUST BE SUPERVISED BY AN OFFICIAL VETERINARY SURGEON , HE SHOULD COMPLETE SECTION B . IF LOADING IS TO BE SUPERVISED BY AN AUTHORIZED PERSON OF THE COMPETENT AUTHORITY , ACTING FOR AN OFFICIAL VETERINARY SURGEON AND RESPONSIBLE TO HIM , THEN THAT PERSON SHOULD COMPLETE SECTION B . ( 6 ) SECTION C.I OF THE TRAVEL CERTIFICATE SHOULD NOT BE COMPLETED UNLESS AN OFFICIAL AT THE BORDER POST DESIGNATED BY THE AUTHORITY OF THE COUNTRY OF TRANSIT OR DESTINATION OR - WHEN THE CHECK IS CARRIED OUT THERE - AT THE SLAUGHTERHOUSE TO WHICH THE ANIMALS ARE SENT CONSIDERS THAT THEY HAVE NOT BEEN TRANSPORTED IN ACCORDANCE WITH THE REQUIREMENTS OF PARAGRAPHS 4 TO 35 OF THE ANNEX TO DIRECTIVE 77/489/EEC . ( 7 ) THE OFFICIAL SHOULD STATE WHICH PARTICULAR REQUIREMENTS DO NOT SEEM TO HIM TO HAVE BEEN MET . ( 8 ) IF MEASURES HAVE BEEN TAKEN , INCLUDING IF THE ANIMALS HAVE BEEN FED AND WATERED , THE PERSON IN CHARGE OF THE PREMISES WHERE THAT HAS TAKEN PLACE SHOULD COMPLETE PART II OF SECTION C .